 



 

Eagle Bancorp, Inc. - 10-Q [egbn-10q_093019.htm]

Exhibit 10.24

 

EAGLEBANK NON-COMPETE AGREEMENT

 

THIS NON-COMPETE AGREEMENT (“Agreement”) is made and entered into as of the 31st
day of May, 2019, by and among Eagle Bancorp, Inc., a Maryland corporation
(“Bancorp”), EagleBank, a Maryland chartered commercial bank and the wholly
owned subsidiary of Bancorp (the “Bank”), and Norman R. Pozez (“Pozez”).

 

WHEREAS, the Bank, Bancorp and Pozez have entered into a Chairman Compensation
Agreement of even date herewith (the “Chairman Agreement”) pursuant to which
Pozez serves as the Chairman of the Board of Directors of the Bancorp and the
Bank, and the parties wish to enter into a supplemental agreement regarding
certain rights, benefits and obligations in the event that the Chairman
Agreement is terminated following a Change in Control pursuant to the Chairman
Agreement.

 

NOW, THEREFORE, in consideration of the premises and the mutual covenants and
agreements set forth herein, and for other good and valuable consideration, the
receipt and sufficiency of which are hereby acknowledged, and intending to be
legally bound hereby, the parties hereto agree as follows:

 

1.             Chairman Agreement.  Pozez acknowledges and agrees that this
Agreement supplements the Chairman Agreement, which contains provisions that are
independent of this Agreement, and that the parties’ rights and obligations
under the Chairman Agreement are not modified or impaired by this Agreement,
except to the extent expressly set forth herein.  The obligations of the Bank
under this Agreement, including its obligation to pay the compensation provided
for in this Agreement, are contingent upon Pozez’s performance of Pozez’s
obligations under this Agreement.

 

2.             Certain Definitions.  As used in this Agreement, the following
terms have the meanings set forth below:

 

2.1          “Affiliate” means, with respect to any Person, (i) any Person
directly or indirectly controlling, controlled by or under common control with
such Person, (ii) any Person owning or controlling fifty percent (50%) or more
of the outstanding voting interests of such Person, (iii) any officer, director,
general partner, managing member, or trustee of, or Person serving in a similar
capacity with respect to, such Person, or (iv) any Person who is an officer,
director, general partner, member, trustee, or holder of fifty percent (50%) or
more of the voting interests of any Person described in clauses (i), (ii), or
(iii) of this sentence.  For purposes of this definition, the terms
“controlling,” “controlled by,” or “under common control with” shall mean the
possession, direct or indirect, of the power to direct or cause the direction of
the management and policies of a Person, whether through the ownership of voting
securities, by contract or otherwise.

 

2.2          “Bancorp” is defined in introductory paragraph of this Agreement.
If Bancorp is merged into any other Entity, or transfers substantially all of
its business operations or assets to another Entity, the term “Bancorp” shall be
deemed to include such successor Entity for purposes of applying Article 8 of
this Agreement.

 

2.3          “Bank” is defined in introductory paragraph of this Agreement. If
the Bank is merged into any other Entity, or transfers substantially all of its
business operations or assets to another Entity, the term “Bank” shall be deemed
to include such successor Entity for purposes of applying Article 8 of this
Agreement.

 

2.4          “Bank Entity” or “Bank Entities” means and includes any of the
Bank, Bancorp and their Affiliates.

 

2.5          “Bank Regulatory Agency” means any governmental authority,
regulatory agency, ministry, department, statutory corporation, central bank or
other body of the United States or of any other country or of any state or other
political subdivision of any of them having jurisdiction over the Bank or any
transaction contemplated, undertaken or proposed to be undertaken by the Bank,
including, but not necessarily be limited to:

 

(a)           the Federal Deposit Insurance Corporation or any other federal or
state depository insurance organization or fund;

 



1 

 

 

(b)           the Federal Reserve System, the Maryland Division of Financial
Institutions, or any other federal or state bank regulatory or commissioner’s
office;

 

(c)           any Person established, organized, owned (in whole or in part) or
controlled by any of the foregoing; and

 

(d)           any predecessor, successor or assignee of any of the foregoing.

 

2.6          “Bancorp Board” means the Board of Directors of Bancorp.

 

2.7          “Bank Board” means the Board of Directors of the Bank.

 

2.8          “Code” means the Internal Revenue Code of 1986, as amended.

 

2.9         “Expiration Date” means the earlier of the expiration of the
Restricted Period hereunder or the date upon which the Bank elects to terminate
this Agreement due to a violation of Article 8 by Pozez.

 

2.10        “Person” means any individual or entity.

 

2.11        “Section 409A” means Section 409A of the Code and the regulations
and administrative guidance promulgated thereunder.

 

2.12        “Termination Date” means the Expiration Date or the Termination Date
under the Chairman Agreement.

 

Other terms are defined throughout this Agreement and have the meanings so given
them.  Capitalized terms used, but not defined herein which are defined in the
Chairman Agreement shall have the meaning ascribed to them in the Chairman
Agreement.

 

3.             Non-Competition Fee.

 

3.1          Non-Compete Fee Upon Certain Terminations of Chairman Agreement. 
In the event of Termination of the Chairman Agreement is terminated under the
circumstances set forth in Section 7.6.1(a) or Section 7.6.1(b) of the Chairman
Agreement (a “Separation”), and provided that Pozez (a) signs and delivers to
the Bank no later than twenty-one (21) days after the Termination Date (the
“Submission Period”), (i) a General Release and Waiver in the form attached to
this Agreement as Exhibit A (the “Release”) and (b) the Certification required
monthly in the form of Exhibit B pursuant to Section 3.4 of this Agreement, the
Bank shall, for a period of twelve months following the date on which the
Release is executed and delivered to the Bank, continue to pay Pozez, monthly in
arrears (on or before the last day of the month for the prior month) an amount
equal to one-twelfth (1/12) of the sum of (x) Pozez’s Annual Compensation at the
rate being paid as of the Termination Date and (y) the dollar value as of the
award date of the most recent Equity Award Value, for each month of the
Restricted Period during which Pozez remains in full compliance with the
provisions of Articles 3 and 4 of this Agreement.  No payment shall be made
pursuant to this Section for any month following non-compliance with the
provisions of Section 3 and 4 of this Agreement. Nothing in this Agreement shall
affect Pozez’s eligibility for payments under Section 7.6.1 of the Chairman
Agreement in accordance with the terms and conditions set forth therein.

 

3.2          Failure to Sign General Release.  Failure to sign and deliver
timely the General Release and Waiver shall be deemed to be an election to waive
all rights, benefits and obligations hereunder within the meaning of Section
4.2(b), and shall operate to extinguish this offer; such failure shall not,
however, extinguish, avoid or in any way limit Pozez’s obligations under the
Chairman Agreement, including Section 8.5 thereof.

 

3.3          Payment Timing.  Notwithstanding the foregoing: if the twenty-one
(21) day period in which Pozez may deliver the Release begins in one calendar
year and ends in the following calendar year, the date on which payments will
commence under this Article 3 shall be in February of such following calendar
year or, if later, the month following the date on which the Release is
delivered to the Bank.

 



2 

 

 

3.4          Reporting  Obligation.  As a condition to receipt of the payments
provided in this Article, Pozez shall (a) certify on a monthly basis, in
writing, signed by Pozez and delivered to the Bank not later than the 15th day
of the month, that Pozez has complied in full with the provisions of Section
4.1, and (b) report in detail all income or compensation of any kind (including
without limitation property interests or rights to future remuneration) from
services rendered to any Person or entity, excluding the Bank Entities, during
the preceding month, all in the form attached hereto as Exhibit B (the
“Certification”).  If such Certification is not received in a timely fashion, on
the first occurrence, Bancorp and the Bank shall provide written notice to Pozez
and an opportunity to cure the violation of this Section within ten days
thereafter.  If Pozez fails to cure the reporting obligation to Bancorp’s and
the Bank’s reasonable satisfaction within the specified time, or if the
Certification is inaccurate or incomplete, Pozez shall be deemed to be in
violation of Section 4.1 without further notice or opportunity to cure.

 

3.5          Contingent Repayment Obligation.  In the event Pozez breaches any
provision of Article 4 of this Agreement, Pozez’s entitlement to any payments
payable pursuant to this Article 3, if and to the extent not yet paid, shall
thereupon immediately cease and terminate as of the date of such breach, with
Pozez having the obligation to repay to Bancorp and the Bank any payments that
were paid to him during the period of the breach, provided that the non-compete
covenant under Section 4(b) remains in effect.

 

3.6          Payment Adjustments.  Notwithstanding anything to the contrary in
this Article 3, any payment pursuant to this Article: (a) shall be subject to
(i) any delay in payment or reduction required by Section 5.2 hereof, and (b)
shall be subject to a set-off equal to the gross amount of any current or
deferred compensation, including wages, salary, fees, benefits, tangible or
intangible property or ownership rights or interests or other property rights,
received by Pozez or which he becomes entitled to receive in the future as
remuneration for services to any Person, business or other entity as a result
of, or in exchange for, any work or services performed, or any intellectual
property conveyed by Pozez, during the Restricted Period (“Remuneration”),
provided that the foregoing provision shall in no way limit or impair Pozez’s
obligations or the Bank’s rights under Article 3 or Article 4 of this
Agreement.  Pozez understands and agrees that the Bank’s set-off rights will
accrue, and any set-off pursuant to this provision will be applied to any
non-compete payments due (or previously paid or accrued), after the earlier of
Pozez’s receipt or accrual of Remuneration (the Set-off Date), and if Pozez is
not entitled to further payments under this Agreement, Pozez agrees to refund
the setoff amount in full to the Bank within fourteen (14 days) of Pozez’s
Certification reporting such remuneration or the Set-off Date, whichever is
later.

 

4.             Non-Competition.

 

4.1          (a) Pozez hereby acknowledges and agrees that, during the course of
Pozez’s service as a member of the Board of Directors of the Bank, including his
service as Chairman, Pozez will have, and has had, access to and become familiar
with various confidential and proprietary information of the Bank Entities
and/or relating to the business of the Bank Entities (“Confidential
Information”), including, but not limited to: business plans; operating results;
financial statements and financial information; contracts; mailing lists;
purchasing information; customer data (including lists, names and requirements);
feasibility studies; personnel related information (including employees’ skills,
knowledge, capabilities, performance, compensation, compensation plans, and
staffing plans); internal working documents and communications; and other
materials related to the businesses or activities of the Bank Entities which is
made available only to employees with a need to know or which is not generally
made available to the public.  Failure to mark any Confidential Information as
confidential, proprietary or protected information shall not affect its status
as Confidential Information.  Pozez further acknowledges that in the course of
his service as a member of the Board of Directors of the Bancorp and the bank,
including as Chairman, Pozez has and will become familiar with and involved in
all aspects of the business and operations of the Bank Entities, as well as with
confidential information of or about third parties having business dealings with
the Bank Entities, including without limitation customers and prospective
customers, suppliers, business partners and affiliates of the Bank. Pozez
further acknowledges that Pozez’s services have been and shall continue to be of
special, unique and extraordinary value to the Bank.

 

(b) Therefore, Pozez hereby covenants and agrees that upon Separation and until
the date one (1) year after the Termination Date (the “Restricted Period”),
without the express written consent of the Bancorp Board and the Bank Board,
and/or the Chief Executive Officer of Bancorp and the Bank (the “CEO”) in their
respective sole discretion: Pozez will not (except for services performed for or
on behalf of the Bank Entities as a member of the Board of Directors), directly
or indirectly, in any capacity (whether as a proprietor, owner, agent, officer,
director, shareholder, organizer, partner, principal, manager, member, employee,
contractor, consultant or otherwise) engage in employment or provide services to
any person or entity in return for remuneration or a right to remuneration of
any kind, including but not limited to current or deferred compensation, wages,
salary, fees, benefits, tangible or intangible property or ownership rights or
interests or other property rights, whether paid or conveyed to Pozez or
promised in the future by any Person, business or other entity as a result of,
or in exchange for, any work or services performed, or any intellectual property
conveyed by Pozez.

 



3 

 

 

4.2.         Exceptions; Notice.  (a) Notwithstanding any provision hereof to
the contrary, this Article 4 does not restrict Pozez’s right to (i) provide
services without remuneration to a not-for-profit entity; or (ii) own securities
of any Entity that files periodic reports with the Securities and Exchange
Commission under Section 13 or 15(d) of the Securities Exchange Act of 1934, as
amended, provided that Pozez’s total ownership constitutes less than two percent
(2%) of the outstanding securities of such company and such acquisition does not
violate: (A) the Code of Conduct or any other policy of the Bank, including any
policy related to inside information; (B) any applicable securities law; or (C)
any applicable standstill or other similar contractual obligation of the Bank.

 

(b)  Except as to activities permitted in this Section, before Pozez accepts any
position as a director, officer or employee with any other Person or entity
while any of Section 4.1 is in effect, Pozez will provide the prospective
service recipient with written notice of this Agreement and will deliver a copy
of the notice to Bancorp and the Bank.

 

4.3.         Right to Recovery.  In the event of the breach by Pozez of any of
the provisions of this Article, Bancorp and the Bank shall be entitled, in
addition to all other available rights and remedies, to recover amounts already
paid under Section 3.1 of this Agreement and to withhold any or all of the
amounts agreed to be paid to Pozez under Section 3.1.

 

4.4.         Reasonableness.  Pozez acknowledges and agrees that the
restrictions set forth in this Article are founded on valuable consideration,
including without limitation the non-compete fees contained in this Agreement,
are reasonable in duration and scope and are necessary to protect the legitimate
business interests of the Bank Entities and their respective businesses,
shareholders, directors, officers and employees. Pozez further acknowledge that
these covenants have a unique, very substantial and immeasurable value to the
Bank Entities, that Pozez considers the payments hereunder to be fair and
adequate compensation for the covenants made by Pozez, that he has sufficient
assets and skills to earn a reasonable and satisfactory livelihood, and that the
restrictions set forth in this Agreement will not unreasonably restrain Pozez’s
ability to earn a livelihood.  Pozez acknowledges and agrees that Confidential
Information would provide significant value and unfair competitive advantages to
any competitor on a nationwide basis and that a more limited duration or
narrower geographic scope to the covenant would not sufficiently protect the
Bank Entities’ legitimate business interest in preserving the Confidential
Information to which Pozez has had access, given the national nature of
financial services and the ability of other persons and entities to engage in
competition with the Bank Entities through electronic communications.  Finally,
Pozez acknowledges that he fully understands the terms of this Agreement and has
had an opportunity to consult with counsel of Pozez’s own choosing if he elects
to do so.

 

4.5          Judicial Modification.  If any court of competent jurisdiction
should determine that the duration, geographical area or scope of any provision
or restriction set forth in this Article 4 exceeds the maximum duration,
geographic area or scope that is reasonable and enforceable under applicable
law, the parties agree that, to the extent then allowed under governing law,
said provision shall automatically be modified and shall be deemed to extend
only over the maximum duration, geographical area and/or scope as to which such
provision or restriction said court determines to be valid and enforceable under
applicable law, which determination the parties direct the court to make, and
the parties agree to be bound by such modified provision or restriction.

 

5.             Section 409A.

 

5.1          Avoidance of Imposition.  It is the intention of the parties hereto
that this Agreement and the payments provided for hereunder shall not be subject
to, or shall be in accordance with, Section 409A, and thus avoid the imposition
of any tax and interest on Pozez pursuant to Section 409A(a)(1)(B) of the Code,
and this Agreement shall be interpreted and construed consistent with this
intent.  Pozez acknowledges and agrees that he shall be solely responsible for
the payment of any tax or penalty which may be imposed or to which he may become
subject as a result of the payment of any amounts under this Agreement.

 



4 

 

 

5.2          Possible Delay in Payment(s).  Notwithstanding any provision of
this Agreement to the contrary, if Pozez is a “specified employee” at the time
of Pozez’s “separation from service”, any payment of “nonqualified deferred
compensation” (in each case as determined pursuant to Section 409A) that is
otherwise to be paid to Pozez within six (6) months following Pozez’s separation
from service, then to the extent that such payment would otherwise be subject to
interest and additional tax under Section 409A(a)(1)(B) of the Code, such
payment shall be delayed and shall be paid on the first business day of the
seventh calendar month following Pozez’s separation from service, or, if
earlier, upon Pozez’s death.  Any deferral of payments pursuant to the foregoing
sentence shall have no effect on any payments that are scheduled to be paid more
than six (6) months after the date of separation from service.

 

5.3          Modification to Comply.  The parties hereto agree that they shall
take such actions as may be necessary and permissible under applicable law,
regulation and guidance to amend or revise this Agreement in order to ensure
that Section 409A(a)(1)(B) does not impose additional tax and interest on
payments made pursuant to this Agreement.

 

6.             Remedies.  Pozez understands and agrees that money damages may
not be a sufficient remedy for a breach by Pozez of the provisions of Article 4
and that, in the event of any breach or threatened or attempted breach of any
provision of Article 4 by Pozez, the Bank shall, in addition to and not to the
exclusion of any other rights and remedies at law or in equity, be entitled to
seek and receive from any court of competent jurisdiction (i) full temporary and
permanent injunctive relief enjoining and restraining Pozez and each and every
other Person concerned therein from the continuation of such violative acts and
(ii) a decree for specific performance of the applicable provisions of this
Agreement, without being required to furnish any bond or other security.  In the
event of any litigation brought by either party to enforce rights under this
Agreement, the prevailing party shall recover from the other party its
reasonable attorneys’ fees and costs incurred in connection with such
litigation.

 

7.             Intentionally Omitted.

 

8.             Assignability.  Pozez shall have no right to assign this
Agreement or any of Pozez’s rights or obligations hereunder to another party or
parties.  Bancorp and the Bank may assign this Agreement to any of its
Affiliates or to any Person that acquires a substantial portion of the operating
assets of Bancorp or the Bank.  Upon any such assignment by Bancorp or the Bank,
references in this Agreement to Bancorp and the Bank shall automatically be
deemed to refer to such assignee instead of, or in addition to, Bancorp and the
Bank, as appropriate in the context.

 

9.             Governing Law; Venue.  This Agreement shall be governed by and
construed in accordance with the laws of the State of Maryland applicable to
contracts executed and to be performed therein, without giving effect to the
choice of law rules thereof.  Any action to enforce any provision of this
Agreement may be brought only in a court of the State of Maryland within
Montgomery County or in the United States District Court for the District of
Maryland.  Accordingly, each party (a) agrees to submit to the jurisdiction of
such courts and to accept service of process at its address for notices and in
the manner provided in Section 10 for the giving of notices in any such action
or proceeding brought in any such court and (b) irrevocably waives any objection
to the laying of venue of any such proceeding brought in such a court and any
claim that any such proceeding brought in such a court has been brought in an
inconvenient or inappropriate forum.

 

10.          Notices.  All notices, requests, demands and other communications
required to be given or permitted to be given under this Agreement shall be in
writing and shall be conclusively deemed to have been given as follows: (a) when
hand delivered to the other party; (b) when received by facsimile at the
facsimile number set forth below, provided, however, that any notice given by
facsimile shall not be effective unless either (i) a duplicate copy of such
facsimile notice is promptly given by depositing the same in a United States
post office first-class postage prepaid and addressed to the applicable party as
set forth below or (ii) the receiving party delivers a signed written
confirmation of receipt for such notice either by facsimile or by any other
method permitted under this Section; or (c) when deposited in a United States
post office with first-class certified mail, return receipt requested, postage
prepaid and addressed to the applicable party as set forth below; or (d) when
deposited with a national overnight delivery service reasonably approved by the
parties (Federal Express and DHL WorldWide Express being deemed approved by the
parties), postage prepaid, addressed to the applicable party as set forth below
with next-business-day delivery guaranteed; provided that the sending party
receives a confirmation of delivery from the delivery service provider.  Any
notice given by facsimile shall be deemed received on the date on which notice
is received except that if such notice is received after 5:00 p.m. (recipient’s
time) or on a non-business day, notice shall be deemed given the next business
day).  Any notice sent by Untied States mail shall be deemed given three (3)
business days after the same has been deposited in the United States mail.  Any
notice given by national overnight delivery service shall be deemed given on the
first business day following deposit with such delivery service.  For purposes
of this Agreement, the term “business day” shall mean any day other than a
Saturday, Sunday or day that is a legal holiday in Montgomery County, Maryland. 
The address of a party set forth below may be changed by that party by written
notice to the other from time to time pursuant to this Article.

 



5 

 

 

To:

Pozez, as set forth on the signature page.

   

To:

Eagle Bancorp, Inc. and/or EagleBank

 

c/o Susan G. Riel

 

7830 Old Georgetown Road

 

Bethesda, MD 20814

 

Fax No.: 301-986-8529

 

11.          Entire Agreement.  This Agreement contains all of the agreements
and understandings between the parties hereto with respect to the terms and
conditions upon which Pozez may be entitled to supplemental non-compete
compensation and the non-compete covenants which may apply to Pozez under the
circumstances set forth herein, and supplements Section 8.4 and Section 8.5 of
the Chairman Agreement in the event of a Separation, which shall remain in
effect and shall be applicable to Pozez and given full effect without limiting
in any way Pozez’s obligations and Bancorp and the Bank’s rights under this
Agreement.  No oral agreements or written correspondence shall be held to affect
the provisions hereof.  No representation, promise, inducement or statement of
intention has been made by either party that is not set forth in this Agreement,
and neither party shall be bound by or liable for any alleged representation,
promise, inducement or statement of intention not so set forth.

 

12.          Headings.  The Article and Section headings contained in this
Agreement are for reference purposes only and shall not in any way affect the
meaning or interpretation of this Agreement.

 

13.          Severability.  Should any part of this Agreement for any reason be
declared or held illegal, invalid or unenforceable in whole or in part, such
determination shall not affect the legality, validity or enforceability of any
remaining portion or provision of this Agreement, which remaining portions and
provisions shall remain in force and effect as if this Agreement has been
executed with the illegal, invalid or unenforceable portion thereof eliminated,
provided that if any court of competent jurisdiction shall find the provisions
of Section 4.1(b) to be unenforceable, the parties agree that Section 8.5 of the
Chairman Agreement shall remain in effect as to Pozez and he shall be bound
thereby.

 

14.          Amendment; Waiver.  Neither this Agreement nor any provision hereof
may be amended, modified, changed, waived, discharged or terminated except by an
instrument in writing signed by the party against which enforcement of the
amendment, modification, change, waiver, discharge or termination is sought. 
The failure of either party at any time or times to require performance of any
provision hereof shall not in any manner affect the right at a later time to
enforce the same.  No waiver by either party of the breach of any term,
provision or covenant contained in this Agreement, whether by conduct or
otherwise, in any one or more instances, shall be deemed to be, or construed as,
a further or continuing waiver of any such breach, or a waiver of the breach of
any other term, provision or covenant contained in this Agreement.

 

15.          Gender and Number.  As used in this Agreement, the masculine,
feminine and neuter gender, and the singular or plural number, shall each be
deemed to include the other or others whenever the context so indicates.

 

16.          Binding Effect. This Agreement is and shall be binding upon, and
inures to the benefit of, the Bank, its successors and assigns, and Pozez and
Pozez’s heirs, executors, administrators, and personal and legal
representatives.

 



6 

 

 

IN WITNESS WHEREOF, the parties have executed this Chairman Agreement as of the
date first written above.

 

 

EAGLEBANK

 

 

 

 

 

By:

 

 

Name:

Susan G. Riel

 

 

President & Chief Executive Officer

 

 

NORMAN R. POZEZ

 

 

 

 

 

Notice Address:

 

8191 Strawberry Lane

 

Suite #3

 

Falls Church, Virginia 22042

 



7 

 

 

Attachment A

 

Form of

General Release and Waiver of All Claims

 

Pozez (“you”) executes this General Release And Waiver of All Claims (the
“Release”) as a condition of receiving certain payments and other benefits in
accordance with the terms of Section 3.1 of the Non-Compete Agreement dated as
of _______________, 2019.  All capitalized terms used but not otherwise defined
herein shall have the same meaning as in your Chairman Agreement.

 

1.

RELEASE.

 

You hereby release and forever discharge EagleBank and Eagle Bancorp, Inc.
[modify to specifically include any additional Affiliates] and each and every
one of their former or current subsidiaries, parents, affiliates, directors,
officers, employees, agents, parents, affiliates, successors, predecessors,
subsidiaries, assigns and attorneys (the “Released Parties”) from any and all
charges, claims, damages, injury and actions, in law or equity, which you or
your heirs, successors, executors, or other representatives ever had, now have,
or may in the future have by reason of any act, omission, matter, cause or thing
through the date of your execution of this Release.  You understand that this
Release is a general release of all claims you may have against the Released
Parties based on any act, omission, matter, case or thing through the date of
your execution of this Release.

 

2.

WAIVER.

 

You realize there are many laws and regulations governing the employment
relationship.  These include, but are not limited to, Title VII of the Civil
Rights Acts of 1964 and 1991; the Age Discrimination in Employment Act of 1967;
the Americans with Disabilities Act; the National Labor Relations Act; 42 U.S.C.
§ 1981; the Family and Medical Leave Act; the Employee Retirement Income
Security Act of 1974 (other than any accrued benefit(s) to which you have a
non-forfeitable right under any pension benefit plan); the Older Workers Benefit
Protection Act, the Equal Pay Act, the Family and Medical Leave, Act the
Maryland Civil Rights Act, the Maryland Wage Payment and Collection Law,
Maryland Occupational Safety and Health Act, the Maryland Collective Bargaining
Law, and any other state, local and federal employment laws; and any amendments
to any of the foregoing.  You also understand there may be other statutes and
laws of contract and tort that also relate to your employment.  By signing this
Release, you waive and release any rights you may have against the Released
Parties under these and any other laws, except those as to which a waiver and
release is not permitted as a matter of law, based on any act, omission, matter,
cause or thing through the date of your execution of this Release.  You also
agree not to initiate, join, or voluntarily participate in any action or suit in
any court or to accept any damages or other relief from any such proceeding
brought by anyone else based on any act, omission, matter, cause or thing
through the date of your execution of this Release, provided that nothing in
this Agreement shall be construed to prohibit you from filing a charge with or
participating in any investigation or proceeding conducted by the EEOC, NLRB, or
any comparable state or local agency.  Notwithstanding the foregoing, you hereby
waive your right to recover individual relief with respect to any charge,
complaint, or lawsuit filed by you or anyone on your behalf, any you agree that
you will not accept any benefit that you may be entitled to receive in
connection with any action taken by any other person or agency against the
Bank.  Additionally, you represent that you have no pending complaints or
charges filed against the Bank.

 

By execution of this Agreement and in consideration of the benefits provided
herein, you understand that you are specifically waiving any rights or claims
that you may have under the Age Discrimination in Employment Act (“ADEA”), 29
U.S.C. §§ 621, et sec.  You state that your waiver of these ADEA claims is
knowing and voluntary, and you understand that you are forever releasing the
Bank (and its affiliates and related persons who are Released Parties) with
respect to all such claims.  This waiver does not apply to any rights or claims
that relate to events which may occur after the date this Agreement becomes
effective, or to any rights or claims to test the knowing and voluntary nature
of this Agreement, solely to the extent required under the ADEA and Older
Workers Benefit Protection Act (“OWBPA”).

 

3.

NOTICE PERIOD.

 

This document is important.  We advise you to review it carefully and consult an
attorney before signing it, as well as any other professional whose advice you
value, such as an accountant or financial advisor.  If you agree to the terms of
this Release, sign in the space indicated below for your signature.  You will
have twenty-one (21) [45 days if deemed to be a group layoff under OWBPA]
calendar days from the date you receive this document to consider whether to
sign this Release.  If you choose to sign the Release before the end of that
twenty-one day period, you certify that you did so voluntarily for your own
benefit and not because of any coercion.

 



8 

 

 

4.

RETURN OF PROPERTY.

 

You certify that you have fully complied with Section 8.4 of your Chairman
Agreement.

 

5.

REVOCATION.

 

You should also understand that even after you have signed this Release, you
still have seven (7) days to revoke it. To revoke your acceptance of this
Release, Bancorp’s and the Bank’s Board of Directors must receive written notice
before the end of the seven (7)-day period. In the event you revoke or do not
accept this Release, you will not be entitled to any of the payments or benefits
that you would have been entitled to under the Non-compete Agreement by virtue
of executing this Release. If you do not revoke this Release within seven (7)
days after you sign it, it will be final, binding, and irrevocable.

 

IN WITNESS WHEREOF, the Parties have knowingly and voluntarily executed this
Release, as of the day and year first set forth below.

 

 

 

 

 

Name:

 

Date

 

 

By:

   

 

 

 

   

Date

 

 



9 

 

 

Exhibit B

 

Monthly Report and Certification

 

Date: ________

 

Submitted by: ____________________ [Name]

 

In accordance with Section 3.4 of my Non-compete Agreement with Eagle Bancorp,
Inc. and EagleBank, dated as of _________, 2019, (the “Agreement”), I certify
that:

 

a.           I have been and remain in full compliance with Section 4.1 (b) of
the Agreement, including, without limitation, my obligation thereunder to
refrain from engaging in employment or providing services to any person or
entity in exchange for remuneration of any kind, including deferred payments or
property rights, except as, and only to the extent, allowed under Section 4.2
(a) and (b) of the Agreement, and I have complied fully with Section 4.2(b) and
(c). and make the following report regarding any such employment or services:
[fully describe any employment or services in specific detail including parties,
locations, dates, terms, duties or services and nature of remuneration]; and

 

b.           I have fully and accurately reported all prior remuneration since
the date of Separation and during the preceding calendar month I received, or
acquired rights to receive, only the following remuneration within the meaning
of Section 4.1(b) of the Agreement:

 

1.             Wages, salary, fees, bonuses or other cash compensation:

 

 

 



 



[insert full description of nature and amount of remuneration and identify
payor];

 

2.           Benefits and/or deferred compensation rights:

 



 

 



 



[insert full description of nature and amount and identify payor];

 

3.             Tangible or intangible property or ownership rights or interests
or other property rights, whether paid or conveyed to Pozez or promised in the
future:

  

 

 



 

 



 



[Insert full property description and identify all other parties to agreement or
conveyance].

 

I acknowledge and agree that any payments made or to be made by Bancorp or the
Bank pursuant to the Agreement shall be subject to a set-off equal to the gross
amount of any remuneration I have received, or acquire a right to receive in the
future, during the Restricted Period, as set forth in Section 3.6(b) of the
Agreement, and that the foregoing provision does not limit or impair my
obligations or Bancorp’s or the Bank’s rights under Article 3 or Article 4 of
the Agreement.  I further understand and agree that Bancorp’s and the Bank’s
set-off rights will accrue, and any set-off pursuant to this provision will be
applied to any non-compete payments due (or previously paid or accrued), after
the earlier of my receipt of income, benefits or property or the vesting of a
right or the creation of a contractual entitlement to such income, benefits or
property (the Set-off Date), and if I am not entitled to further payments under
this Agreement, I agree to refund the setoff amount in full to Bancorp and the
Bank within fourteen (14 days) of this Certification or the Set-off Date,
whichever is later.

 

I understand and acknowledge that any false, incomplete or delinquent report or
Certification of the foregoing information will result in my forfeiture of
rights to payments under the Agreement in the future and may result in an
obligation to repay all or part of any payments I have received pursuant to the
Agreement to date.

 

 

 

 

Signature

 

Date

         

Print Name

 

 

 

 

10 